UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

eee ee re re ee a ee ee i x
CURT HAWLEY,
12cv0592 (DLC)
Plaintiff,
ORDER
_ Vv cd
MPHASIS CORPORATION,
: USDC SDNY
Defendant. : DOCUMENT
So x ELECTRONICALLY FILED
DOC #:
DENISE COTE, District Judge: DATE FILED: 2/2 /202

 

 

 

 

 

On February 28, 2020, the Court received a letter from
counsel for defendant describing excerpts from the deposition of ©
plaintiff that defendant claims put plaintiff on notice of
defendant’s intention to raise the affirmative defense of
failure to mitigate damages. Counsel for plaintiff responded on
March 1. Accordingly, it is hereby

ORDERED that defendant shall file by March 13, 2020,
transcripts of the portions of plaintiff's deposition that it
contends are directly related to the affirmative defense of
failure to mitigate damages.

Dated: New York, New York
March 3, 2020

f| er
berate Ob
DERITSE COTE
United Stakes District Judge

 
